DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawing (i.e. Fig. 2C) is objected to because the text in the box labeled A2 should read as “second analysis authorization”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
3.	Claim 1 and 5 are objected to because of the following informalities:  
In Claim 1, the preamble discloses “a method for analyzing confidential data, applied to segment authorizations of a cloud host according to corresponded first and second keys; including the steps of:” (emphasis added)  should read as “a method for analyzing confidential data, applied to segment authorizations of a cloud host according to corresponded first and second keys, including the steps of:”(emphasis added). 
In Claim 5, a limitation discloses “the cloud host follows the operating model to perform a second analysis on the second data and obtains a Second analysis result.” (emphasis added) should read as “the cloud host follows the operating model to perform a second analysis on the second data and obtains a second analysis result;” (emphasis added). The period should be replaced with a semicolon at the end of the limitation.
Another limitation in claim 5 recites “while performing the second analysis, the cloud host disconnects the network;” (emphasis added) should read as “while performing the second analysis, the cloud host disconnects the network; and” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





6.	Claim 2 recites in the preamble “after the step that the end-user device follows the operating model to perform a second analysis with the second data in the encrypted cloud space and obtains a second analysis result, it also includes:” (emphasis added) There is insufficient antecedent basis for the term “the second data” in the claim.
Note: Applicant may overcome this rejection by changing “the second data” to “the plurality of second data”. For the examination purposes, examiner is interpreting it as “the plurality of second data”.
Claims 3 and 4 are rejected based on their dependence from Claim 2.

Claim 3 recites in a limitation “the cloud host further follows one of the second data to provide authorization to confirm the analysis output authorization, so as to continue to perform the next step.” (emphasis added). It is unclear what “the next step” is and therefore, indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites in a limitation “The cloud host de-identifies the initial data and generates the corresponded second data” (emphasis added). It is unclear whether the applicant is trying to refer to the “plural initial data” recited earlier or “a portion” of the initial data. There is insufficient antecedent basis in the claim. Further, the term “the corresponded second data” lacks antecedent 
Note: Applicant may overcome this rejection by changing “the initial data” to “the plural initial data” and changing “the corresponded second data” to “the corresponded plurality of second data.” For the examination purposes, examiner is interpreting the terms as “the plural initial data” and “the corresponded plurality of second data”.

Claim 4 further recites “The cloud host follows the format of second data to perform random sampling or simulation and generates the corresponded first data” (emphasis added). However, there is no prior recitation of a “format” in the claim or the claim which it depends on. There is insufficient antecedent basis in the claim. Further, it is unclear, what “second data” refers to. In addition, the term “the corresponded first data” lacks antecedent basis in the claim and it is unclear whether the applicant is trying to refer to the plurality of first data recited in Claim 1 or different first data.
Note: Applicant may overcome this rejection by changing “the format of second data” to “a format of the plurality of second data” and changing “the corresponded first data” to “the corresponded plurality of first data.” For the examination purposes, examiner is interpreting the terms as “a format of the plurality of second data” and “the corresponded plurality of first data.”.

Claim 5 recites in a limitation “A end-user device that connects to the cloud host, transmitting a first key and a first key to the cloud host.” (emphasis added). It is unclear whether the applicant is trying to refer to the same first key or a different key (i.e. a second key).
Note: Applicant may overcome this rejection by changing “a first key to the cloud host” to “a second key to the cloud host”. For examination purposes, examiner is interpreting the terms as “a format of the plurality of second data” and “the corresponded plurality of first data.”.
Claim 5 further recites in a limitation “the cloud host follows the second key to send a second analysis authorization to end-user device” (emphasis added). However, there is no prior recitation of “a second key” in the claim. There is insufficient antecedent basis for this limitation in the claim. Further, “to end-user device” should read as “to the end-user device” as it lacks antecedent basis.
Note: As recited above, applicant may overcome this rejection by changing “a first key to the cloud host” to “a second key to the cloud host”.

Claim 5 further recites in a limitation “the cloud host follows the operating model to perform a first analysis on the first data and obtains a first analysis result” (emphasis added). 
There is insufficient antecedent basis for the term “the first data” in the claim.
Note: Applicant may overcome this rejection by changing “the first data” to “the plurality of first data”. For the examination purposes, examiner is interpreting it as “the plurality of first data”.

Claim 5 further recites in a limitation “the cloud host follows the operating model to perform a second analysis on the second data and obtains a Second analysis result” (emphasis added). There is insufficient antecedent basis for the term “the second data” in the claim.
Note: Applicant may overcome this rejection by changing “the second data” to “the plurality of second data”. For the examination purposes, examiner is interpreting it as “the plurality of second data”.

second data are closed encrypted data” (emphasis added). There is insufficient antecedent basis for the term “second data” in the claim.
Note: Applicant may overcome this rejection by changing “second data” to “the plurality of second data”. For the examination purposes, examiner is interpreting it as “the plurality of second data”.
Claims 6-9 are rejected based on their dependence from Claim 5.

Claim 9 recites in a limitation “the cloud host de-identifies the initial data and generates the corresponded second data” (emphasis added). It is unclear whether the applicant is trying to refer to the “plurality of initial data” recited earlier or “a portion” of the initial data. There is insufficient antecedent basis in the claim. Further, the term “the corresponded second data” lacks antecedent basis and it is unclear whether the applicant is trying to refer to the plurality of second data recited in Claim 5 or different second data.
Note: Applicant may overcome this rejection by changing “the initial data” to “the plurality of initial data” and changing “the corresponded second data” to “the corresponded plurality of second data.” For the examination purposes, examiner is interpreting the terms as “the plurality of initial data” and “the corresponded plurality of second data”.

Claim 9 further recites “the cloud host randomly samples or simulates the first data and stores them in at least one encrypted unit according to the format of second data” (emphasis added). However, there is no prior recitation of a “format” in the claim or the claim which it depends on. There is insufficient antecedent basis in the claim. Further, it is unclear, what “second data” refers to.  

Note: Applicant may overcome this rejection by changing “the format of second data” to “a format of the plurality of second data.” For the examination purposes, examiner is interpreting the terms as “the plurality of second data” and “a format of the plurality of second data”. 

Claim 9 further recites in limitations “the data capturing device captures a plurality of initial data in a big data database and sends them to at least one encrypted storing unit; 
the cloud host de-identifies the initial data and generates the corresponded second data, stored in at least one encrypted storing unit; 
the cloud host randomly samples or simulates the first data and stores them in at least one encrypted unit according to the format of second data; 
the cloud host stores the second analysis result in at least one encrypted unit.” (emphasis added). 
However, it is unclear whether the applicant is trying to refer to the same “at least one encrypted storing unit” recited earlier in Claim 5 or different units. Further, because the claim fails to clearly state which of multiple possible antecedents the phrases “at least one encrypted storing unit” and  “at least one encrypted unit” relate to, the claim is amenable of multiple plausible constructions, leaving a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  See Ex parte Kenichi Miyazaki, 89 U.S.P.Q. 2d 1207, *11 (BPAI 2008).  There is insufficient antecedent basis in the claim.
Note: Applicant may overcome this rejection by changing “at least one encrypted storing unit” and “at least one encrypted unit” to “the at least one encrypted storing unit” For the examination purposes, examiner is interpreting it as the same “at least one encrypted storing unit” recited in Claim 5. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

10.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hare et al. (US 2015/0249687 A1, hereinafter O'Hare) in view of MacCarthy et al. (US 2016/0147945 Al, hereinafter MacCarthy).

Regarding Claim 1,
O’Hare discloses a method for analyzing confidential data, applied to segment authorizations of a cloud host according to corresponded first and second keys (O’Hare: ¶ [0011] a method for securing virtually any type of data from unauthorized access or use, [Abstract] securely storing data in and communicating data with cloud computing resources. The secure
data parser parses data and then splits the data into multiple portions that are stored or communicated distinctly, ¶ [0546] Cloud computing may provide a level of abstraction between computing resources and their underlying hardware components (e.g., servers,
storage devices, networks), enabling remote access to a pool of computing resources. These cloud computing resources may be collectively referred to as the "cloud.", ¶¶ [0012-0013, 0021]); including the steps of: 
Inputting the first key into the cloud host and obtaining a first analysis authorization (O’Hare: ¶ [0021] receiving authentication data from the user, and comparing the authentication data to authentication data corresponding to the user, thereby verifying the identity of the user…, utilizing the one or more keys to perform cryptographic functions, ¶ [0033] secure data parser may be used to secure data stored in the cloud and to secure data services provided in the cloud, ¶ [0299] API is used by a user system 105 or vendor system 120 when a call is made for a cryptographic function…, associated with performing various cryptographic operations, such as encrypting a document with a particular key, ¶ [0553] System 4500, including secure data parser 4510, is coupled to cloud 4550 which includes data storage resources 4560); 
Connecting an end-user device to the cloud host (O’Hare: ¶ [0094] electronic pattern is transferred through the user system 105 to the trust engine 110 for either enrollment or authentication purposes, ¶¶ [0299, 0547]), and reading a plurality of first data and an operating model into an encrypted cloud space in the cloud host (O’Hare: ¶ [0137] In response to requests for data from the transaction engine 205, the depository system 700 advantageously forwards
stored data to the authentication engine 215 and the cryptographic engine 220, ¶ [0144] receives data portions from the data storage facilities Dl through D4, ¶ [0376] encryption methods or algorithms are suitable for use in the present invention, including, but not limited to RS1, OTP, RC4™, Triple DES and AES, ¶ [0378] data is encrypted with a secure key and split into one or more shares, ¶ [0033] secure data stored in the cloud and to secure data services provided in the cloud, See also Fig. 32 - 3202); 
Performing a first analysis with the plurality of first data stored in the encrypted cloud space and obtaining a first analysis result according to the operating model by using the cloud host (O’Hare: ¶ [0144] receives data portions from the data storage facilities Dl through D4, ¶ [0451] data to be restored is identified and a call to secure data parser 3000 is made from application layer 3024. At step 3202, from wrapper layer 3022, any suitable share information is obtained, ¶ [0305] a parser program or software suite which comprises data splitting, encryption and decryption, reconstitution or reassembly functionality, ¶ [0553] Secure data parser 4510 may be used for parsing and splitting data among one or more data storage resources, ¶ [0376] encryption methods or algorithms are suitable for use in the present invention, including, but not limited to RS1, OTP, RC4™, Triple DES and AES); 
Uploading the first analysis result to the cloud host and performing verification (O’Hare: ¶ [0451] any suitable share information is obtained…,Wrapper layer 3022 loads the portions of data identified at step 3200 into split shares buffers 3010, ¶ [0519] Each output block may include data portion 4106 and integrity/authenticity portion .., each data share may be secured using a share integrity portion including share integrity information…, To verify the integrity of the outputs blocks at recovery time, the secure data parser may compare the share integrity blocks of each share and then invert the split algorithm); 
When the first analysis result passes the verification, inputting the second key into the cloud host and obtaining a second analysis authorization (O’Hare: ¶ [0325] Share 1 gets Key 4, Share 2 gets Key 1, Share 3 gets Key 2, Share 4 gets Key 3, ¶ [0519] verify the integrity of the outputs blocks at recovery time, ¶ [0021] utilizing the one or more keys to perform cryptographic functions, ¶¶ [0326, 0327]); 
Transferring a plurality of second data into the encrypted cloud space by the end-user device  (O’Hare: ¶ [0144] receives data portions from the data storage facilities Dl through D4, ¶ [0181] a sensitive data vault associated with a given user may advantageously be stored in the data storage facilities of the depository 210, or split and stored in the depository system 700..., ¶ [0182] the data vault may be implemented on the user system 105. A user-side software engine may advantageously serve the foregoing data after receiving a signal indicating positive user authentication, ¶ [0451] loads the portions of data identified
at step 3200 into split shares buffers 3010. Secure data parser 3000 then processes these shares in accordance with the present invention); and 
(O’Hare: ¶ [0144] receives data portions from the data storage facilities Dl through D4, ¶ [0451] data to be restored is identified and a call to secure data parser 3000 is made from application layer 3024. At step 3202, from wrapper layer 3022, any suitable share information is obtained, ¶ [0327] the portions of the data may be handled differently from one another. For example, multiple parsing steps may be performed on only one portion of the parsed data. Each portion of parsed data may be uniquely secured in any desirable way provided only that the data may be reassembled, reconstituted, reformed, decrypted or restored to its original or other usable form, ¶ [0376] encryption methods or algorithms are suitable for use in the present invention, including, but not limited to RS1, OTP, RC4™, Triple DES and AES).
However, it is noted that O’Hare does not explicitly disclose:
 Transferring a plurality of second data into the encrypted cloud space by the end-user device. 
However, MacCarthy from the same field of endeavor as the claimed invention discloses methods and systems are described for performing secure checks of details of patient health records stored across multiple healthcare institutions without disclosing identifying details of the patient in transit (MacCarthy: [Abstract], ¶ [0026]), computing system 260 may be implemented on one or more computer systems at one or more sites that can collect and analyze de-identified and encrypted healthcare data (MacCarthy: ¶ [0040]), the source computing systems 210 and/or 230 may be implemented entirely at trusted third party intermediaries to which various sources of healthcare data ( e.g., healthcare professionals, medical facilities, healthcare service providers, and/or retail outlets) send healthcare data (MacCarthy: ¶ [0041], See Fig. 2), and At 410a and 410b, the source  (MacCarthy: ¶ [0078]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MacCarthy in the teachings of O’Hare. A person having ordinary skill in the art would have been motivated to do so because to facilitate tracking and analysis of the healthcare data by uniquely identifying the healthcare data while preserving the anonymity of the individual associated with the healthcare data (MacCarthy: ¶ [0021]).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of O’Hare and MacCarthy discloses all the limitations of Claim 1. O’ Hare further discloses after the step that the end-user device follows the operating model to perform a second analysis with the second data in the encrypted cloud space and obtains a second analysis result, it also includes: Inputting a third key into the cloud host to obtain an analysis output authorization (O’Hare: ¶ [0021] utilizing the one or more keys to perform cryptographic functions, ¶ [0325] Share 1 gets Key 4, Share 2 gets Key 1, Share 3 gets Key 2, Share 4 gets Key 3, ¶ [0451] data to be restored is identified and a call to secure data parser 3000 is made from application layer 3024. At step 3202, from wrapper layer 3022, any suitable share information is obtained, ¶ [0182] A user-side software engine may advantageously serve the foregoing data, ¶¶ [0326, 0327]); and 
The cloud host follows the analysis output authorization to output the second analysis result
into a second analysis data (O’Hare: ¶ [0418] Integrity information may include any suitable information that can be used to determine the integrity of data portions. Examples of integrity information may include hash values computed based on any suitable parameter (e.g., based on respective data portions), ¶ [0451] data to be restored is identified, ¶ [0336] Each portion of parsed data may be uniquely secured in any desirable way provided only that the data may be reassembled, reconstituted, reformed, decrypted or restored to its original or other usable form, ¶ [0182]).

Regarding Claim 3,
Claim 3 is dependent on Claim 2, and the combination of O’Hare and MacCarthy discloses all the limitations of Claim 2. O’Hare further discloses in the step of obtaining one analysis output authorization in the cloud host according to a third key, the cloud host further follows one of the second data to provide authorization to confirm the analysis output authorization, so as to continue to perform the next step (O’Hare: ¶ [0325] Share 1 gets Key 4, Share 2 gets Key 1, Share 3 gets Key 2, Share 4 gets Key 3, ¶ [0417] as portions of data are created using the secure data parser in accordance with the present invention, to assure the integrity of the data within a portion, a hash value is taken at preset intervals within the portion and is appended to the end of the interval, ¶ [0327] Each portion of parsed data may be uniquely secured in any desirable way provided only that the data may be reassembled, reconstituted, reformed, decrypted or restored to its original or other usable form, ¶ [0418]).

Regarding Claim 4,
Claim 4 is dependent on Claim 2, and the combination of O’Hare and MacCarthy discloses all the limitations of Claim 2. O’Hare further discloses before the step of inputting the first key into the cloud host, the steps also include: 
(O’Hare: ¶ [0372] a large data set to be secured, ¶ [0031] email system, RAID systems, video broadcasting systems, database systems, or any other suitable system may have the secure data parser integrated at any suitable level, ¶ [0546] the present invention may be used to implement a cloud computing security solution, ¶¶ [0101, 0143, 0547]); and
The cloud host follows the format of second data to perform random sampling or simulation and generates the corresponded first data (O’Hare: ¶ [0214] the trust engine 110 may recognize the type of data format presented, ¶ [0143] data may be split into any desired, selected, predetermined, or randomly assigned size unit, including but not limited to, a bit, bits, bytes, kilobytes, megabytes or larger, or any combination or sequence of sizes).
However, it is noted that O’Hare does not explicitly disclose:
The cloud host de-identifies the initial data and generates the corresponded second data. 
However, MacCarthy further discloses methods and systems are described for performing secure checks of details of patient health records stored across multiple healthcare institutions without disclosing identifying details of the patient in transit (MacCarthy: [Abstract]), computing system 260 may be implemented on one or more computer systems at one or more sites that can collect and analyze de-identified and encrypted healthcare data (MacCarthy: ¶ [0040]), secure patient record transfer system is equally applicable to the de-identification and re-identification of all types of private, personal data and the entities that create, store, or transmit that data (MacCarthy: ¶[0020]), and protect and de-identify healthcare data by converting elements of PII into one or more anonymous linking tokens (i.e. de-identifying patient identifying information (PII) to generate corresponded de-identified data) (MacCarthy: ¶ [0021], ¶ [0071]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MacCarthy in the teachings of O’Hare. (MacCarthy: ¶ [0021]).

11.	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hare et al. (US 2015/0249687 A1, hereinafter O'Hare) in view of MacCarthy et al. (US 2016/0147945 A1, hereinafter MacCarthy) and further in view of Huang et al. (US 2020/0358602 A1, hereinafter Huang).

Regarding Claim 5,
O’Hare discloses a system for analyzing confidential data (O’Hare: [Abstract] securely storing data in and communicating data with cloud computing resources. The secure
data parser parses data and then splits the data into multiple portions that are stored or communicated distinctly, ¶¶ [0012-0013]), comprising: 
At least one encrypted storing unit that stores a plurality of first data and second data (O’Hare: ¶ [0181] a sensitive data vault associated with a given user may advantageously be stored in the data storage facilities of the depository 210, or split and stored in the depository system 700, ¶ [0011] data that has been encrypted in one location or in multiple locations, ¶ [0144] data portions from the data storage facilities Dl through D4); 
A cloud host that connects to at least one encrypted cloud space (O’Hare: [Abstract] securely storing data in and communicating data with cloud computing resources. The secure data parser parses data and then splits the data into multiple portions that are stored or communicated distinctly, ¶ [0546] Cloud computing may provide a level of abstraction between computing resources and their underlying hardware components (e.g., servers,
storage devices, networks), enabling remote access to a pool of computing resources. These cloud computing resources may be collectively referred to as the "cloud.", ¶ [0033]); and 
A end-user device that connects to the cloud host (O’Hare: ¶ [0094] electronic pattern is transferred through the user system 105 to the trust engine 110 for either enrollment or authentication purposes, ¶ [0299]), transmitting a first key and a first key to the cloud host (O’Hare: ¶ [0021] utilizing the one or more keys to perform cryptographic functions, ¶ [0299] associated with performing various cryptographic operations, such as encrypting a document with a particular key, ¶¶ [0033, 0553, 0196]); 
the cloud host follows the first key to send a first analysis authorization to the end-user device (O’Hare: ¶ [0021] utilizing the one or more keys to perform cryptographic functions, ¶ [0299] API is used by a user system 105 …, when a call is made for a cryptographic function. Included among these functions may be requests associated with performing various cryptographic operations, such as encrypting a document with a particular key, signing a document, requesting a digital certificate, verifying a signature upon a signed document, and such other cryptographic functions as are described herein or known to those of skill in the art, ¶ [0325] Share 1 gets Key 4, Share 2 gets Key 1, Share 3 gets Key 2, Share 4 gets Key 3); 
the cloud host follows the second key to send a second analysis authorization to end-user device (O’Hare: ¶ [0021] utilizing the one or more keys to perform cryptographic functions, ¶ [0299] API is used by a user system 105 …, when a call is made for a cryptographic function. Included among these functions may be requests associated with performing various cryptographic operations, such as encrypting a document with a particular key, signing a document, requesting a digital certificate, verifying a signature upon a signed document, and such other cryptographic functions as are described herein or known to those of skill in the art, ¶ [0325] Share 1 gets Key 4, Share 2 gets Key 1, Share 3 gets Key 2, Share 4 gets Key 3, ¶¶ [0326, 0327]); 
the end-user device follows the first analysis authorization to send plural first data and one operating model to the encrypted cloud space (O’Hare:  ¶ [0021] receiving authentication data from the user, and comparing the authentication data to authentication data corresponding to the user, thereby verifying the identity of the user…, utilizing the one or more keys to perform cryptographic functions, ¶ [0299] API is used by a user system 105 or vendor system 120 when a call is made for a cryptographic function…, associated with performing various cryptographic operations, ¶ [0376] encryption methods or algorithms are suitable for use in the present invention, including, but not limited to RS1, OTP, RC4™, Triple DES and AES, ¶ [0144] receives data portions from the data storage facilities Dl through D4, ¶ [0181] a sensitive data vault associated with a given user may advantageously be stored in the data storage facilities of the depository 210, or split and stored in the depository system 700..., ¶ [0182] the data vault may be implemented on the user system 105. A user-side software engine may advantageously serve the foregoing data after receiving a signal indicating positive user authentication, ¶ [0451] loads the portions of data identified at step 3200 into split shares buffers 3010. Secure data parser 3000 then processes these shares in accordance with the present invention, ¶¶ [0033, 0553]); 
the cloud host follows the operating model to perform a first analysis on the first data and obtains a first analysis result (O’Hare: ¶ [0144] receives data portions from the data storage facilities Dl through D4, ¶ [0451] data to be restored is identified and a call to secure data parser 3000 is made from application layer 3024. At step 3202, from wrapper layer 3022, any suitable share information is obtained, ¶ [0305] a parser program or software suite which comprises data splitting, encryption and decryption, reconstitution or reassembly functionality, ¶ [0553] Secure data parser 4510 may be used for parsing and splitting data among one or more data storage resources, ¶ [0376] encryption methods or algorithms are suitable for use in the present invention, including, but not limited to RS1, OTP, RC4™, Triple DES and AES); 
the end-user device follows the second analysis authorization to send plural second data to the encrypted cloud space device (O’Hare: ¶ [0144] receives data portions from the data storage facilities Dl through D4, ¶ [0181] a sensitive data vault associated with a given user may advantageously be stored in the data storage facilities of the depository 210, or split and stored in the depository system 700..., ¶ [0182] the data vault may be implemented on the user system 105. A user-side software engine may advantageously serve the foregoing data after receiving a signal indicating positive user authentication, ¶ [0451] loads the portions of data identified at step 3200 into split shares buffers 3010. Secure data parser 3000 then processes these shares in accordance with the present invention, ¶¶ [0325-0327); 
the cloud host follows the operating model to perform a second analysis on the second data and obtains a second analysis result (O’Hare: ¶ [0144] receives data portions from the data storage facilities Dl through D4, ¶ [0451] data to be restored is identified and a call to secure data parser 3000 is made from application layer 3024. At step 3202, from wrapper layer 3022, any suitable share information is obtained, ¶ [0327] the portions of the data may be handled differently from one another. For example, multiple parsing steps may be performed on only one portion of the parsed data. Each portion of parsed data may be uniquely secured in any desirable way provided only that the data may be reassembled, reconstituted, reformed, decrypted or restored to its original or other usable form, ¶ [0376] encryption methods or algorithms are suitable for use in the present invention, including, but not limited to RS1, OTP, RC4™, Triple DES and AES). 
While performing the first analysis, the cloud host connects to a network (O’Hare: [Abstract] securely storing data in and communicating data with cloud computing resources. The secure data parser parses data and then splits the data into multiple portions that are stored or communicated distinctly, ¶ [0546] Cloud computing may provide a level of abstraction between computing resources and their underlying hardware components (e.g., servers, storage devices, networks), enabling remote access to a pool of computing resources. These cloud computing resources may be collectively referred to as the "cloud.", ¶ [0033] secure data stored in the cloud and to secure data services provided in the cloud, ¶¶ [0564, 0561]); 
these second data are closed encrypted data (O’Hare: ¶ [0307] original data processed as described in this embodiment is encrypted and obfuscated and is secured, Fig. 24-Obfuscate—. Encrypted share 2—Key 1, Encrypted share n—Key 3).
However, it is noted that O’Hare does not explicitly disclose:
the end-user device follows the first analysis authorization to send plural first data and one operating model to the encrypted cloud space.
However, MacCarthy from the same field of endeavor as the claimed invention discloses methods and systems are described for performing secure checks of details of patient health records stored across multiple healthcare institutions without disclosing identifying details of the patient in transit (MacCarthy: [Abstract], ¶ [0026]), include an extraction and encryption module 116 (e.g., as shown in FIG. 1) that may be configured to standardize and format part or all of the health information contained in the received data (MacCarthy: ¶ [0059]), the source computing systems 210 and/or 230 may be implemented entirely at trusted third party intermediaries to which various  (MacCarthy: ¶ [0041], See Fig. 2), and the intermediate computing system 260 can receive periodic, substantially periodic or random updates of new anonymized identifiers of new patients and modified anonymized identifiers of existing patients sent from the source computing systems 210 and 230 (MacCarthy: ¶ [0075]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MacCarthy in the teachings of O’Hare. A person having ordinary skill in the art would have been motivated to do so because to facilitate tracking and analysis of the healthcare data by uniquely identifying the healthcare data while preserving the anonymity of the individual associated with the healthcare data (MacCarthy: ¶ [0021]).
However, it is noted that the combination of O’Hare and MacCarthy does not explicitly disclose while performing the second analysis, the cloud host disconnects the network.
However, Huang from the same field of endeavor as the claimed invention discloses systems and methods for securing offline data for shared accounts of a shared computing device (Huang:  [Abstract], ¶ [0038]), the cache database 214 store the received encrypted user data in an entry or location included within the request to store the user data from the client application 222 (Huang: ¶ [0093]), client application 222 can provide offline access to the plurality of resources 234 based in part on the encrypted user data for the user of the device and stored at the cache database 214 (Huang: ¶ [0096]), transmit the request to the trusted module 226 to generate an encryption key 211 or retrieve an existing encryption key 211 for the user of the device 220…, (Huang: ¶ [0099]), and encrypted cache data can be decrypted using the encryption key and the client application can provide the user with offline access to a remote resource using the cache (Huang: ¶ [0004]).
(Huang: ¶ [0093]).

Regarding Claim 6,
Claim 6 is dependent on Claim 5, and the combination of O’Hare, MacCarthy and Huang discloses all the limitations of Claim 5. O’Hare further discloses all the limitations of Claim 6 as discussed in Claim 2. Therefore, Claim 6 is rejected using similar rationales as discussed in Claim 2.

Regarding Claim 7,
Claim 7 is dependent on Claim 6, and the combination of O’Hare, MacCarthy and Huang  discloses all the limitations of Claim 6. O’Hare discloses all the limitations of Claim 7 as discussed in Claim 3. Therefore, Claim 7 is rejected using similar rationales as discussed in Claim 3.

Regarding Claim 8,
Claim 8 is dependent on Claim 5, and the combination of O’Hare, MacCarthy and Huang  discloses all the limitations of Claim 5. O’Hare further discloses:
in which the end-user device further uploads a third key to the cloud host (O’Hare: ¶ [0021] utilizing the one or more keys to perform cryptographic functions, ¶ [0325] Share 1 gets Key 4, Share 2 gets Key 1, Share 3 gets Key 2, Share 4 gets Key 3, ¶ [0182] A user-side software engine may advantageously serve the foregoing data, ¶¶ [0326, 0327]); 
the cloud host follows one of the second data to provide authorization, and the third key provides an analysis output authorization (O’Hare: ¶ [0325] Share 1 gets Key 4, Share 2 gets Key 1, Share 3 gets Key 2, Share 4 gets Key 3, ¶ [0417] as portions of data are created using the secure data parser in accordance with the present invention, to assure the integrity of the data within a portion, a hash value is taken at preset intervals within the portion and is appended to the end of the interval, ¶ [0327] Each portion of parsed data may be uniquely secured in any desirable way provided only that the data may be reassembled, reconstituted, reformed, decrypted or restored to its original or other usable form, ¶ [0418]); 
the cloud host follows the analysis output authorization to output the second analysis result into a second analysis data (O’Hare: ¶ [0418] Integrity information may include any suitable information that can be used to determine the integrity of data portions. Examples of integrity information may include hash values computed based on any suitable parameter (e.g., based on respective data portions), ¶ [0451] data to be restored is identified, ¶ [0336] Each portion of parsed data may be uniquely secured in any desirable way provided only that the data may be reassembled, reconstituted, reformed, decrypted or restored to its original or other usable form, ¶ [0182]).

Regarding Claim 9,
Claim 9 is dependent on Claim 5, and the combination of O’Hare, MacCarthy and Huang  discloses all the limitations of Claim 5. O’Hare further discloses:
in which the cloud host further connects to a data capturing device (O’Hare: ¶ [0546] Cloud computing is network-based computing, storage, or both where computing and storage resources may be provided to computer systems and other devices over a network…, Cloud computing may provide a level of abstraction between computing resources and their underlying hardware components (e.g., servers, storage devices, networks), enabling remote access to a pool of computing resources, ¶ [0547] secure data parser may be used to protect cloud computing resources and the data being communicated between the cloud and an end-user or device. For example, the secure data parser may be used to secure data storage in the cloud, data-in-motion in the cloud, network access in the cloud, data services in the cloud, access to high-performance computing resources in the cloud, and any other operations in the cloud); 
the data capturing device captures a plurality of initial data in a big data database and sends them to at least one encrypted storing unit (O’Hare: ¶ [0143] data may be split into any desired, selected, predetermined, or randomly assigned size unit, including but not limited to, a bit, bits, bytes, kilobytes, megabytes or larger, or any combination or sequence of sizes, ¶ [0031] email system, RAID systems, video broadcasting systems, database systems, or any other suitable system may have the secure data parser integrated at any suitable level, ¶ [0546] the present invention may be used to implement a cloud computing security solution, ¶ [0547] data services in the cloud, access to high-performance computing resources in the cloud, and any other operations in the cloud); 
the cloud host randomly samples or simulates the first data and stores them in at least one encrypted unit according to the format of second data (O’Hare: ¶ [0214] the trust engine 110 may recognize the type of data format presented, ¶ [0143] data may be split into any desired, selected, predetermined, or randomly assigned size unit, including but not limited to, a bit, bits, bytes, kilobytes, megabytes or larger, or any combination or sequence of sizes); 
the cloud host stores the second analysis result in at least one encrypted unit (O’Hare: ¶ 
¶ [0451] data to be restored is identified…, any suitable share information is obtained and share location is determined…, loads the portions of data identified at step 3200 into split shares buffers 3010 (See also Fig. 32),  ¶ [0336] Each portion of parsed data may be uniquely secured in any desirable way provided only that the data may be reassembled, reconstituted, reformed, decrypted or restored to its original or other usable form).
However, it is noted that O’Hare does not explicitly disclose:
the cloud host de-identifies the initial data and generates the corresponded second data, stored in at least one encrypted storing unit.
However, MacCarthy further discloses methods and systems are described for performing secure checks of details of patient health records stored across multiple healthcare institutions without disclosing identifying details of the patient in transit (MacCarthy: [Abstract]), one or more storage devices 108 that store healthcare data (MacCarthy: ¶ [0026]), computing system 260 may be implemented on one or more computer systems at one or more sites that can collect and analyze de-identified and encrypted healthcare data (MacCarthy: ¶ [0040]), secure patient record transfer system is equally applicable to the de-identification and re-identification of all types of private, personal data and the entities that create, store, or transmit that data (MacCarthy: ¶[0020]), and protect and de-identify healthcare data by converting elements of PII into one or more anonymous linking tokens (i.e. de-identifying patient identifying information (PII) to generate corresponded de-identified data) (MacCarthy: ¶ [0021]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MacCarthy in the teachings of O’Hare. A person having ordinary skill in the art would have been motivated to do so because to facilitate tracking and analysis of the healthcare data by uniquely identifying the healthcare data while preserving the anonymity of the individual associated with the healthcare data (MacCarthy: ¶ [0021]).


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20130275773-A1
US-20180232528-A1
US-20110296440-A1
US-20130054611-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/Jeremy S Duffield/Primary Examiner, Art Unit 2498